DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cartechini (WO 2018007236 - see IDS) in view of Isley (US 6158539).
Regarding claim 1: Cartechini discloses a drilling machine comprising a lower unit, an upper unit mounted in such a way to revolve relative to the lower unit around a vertical axis of rotation (Fig. 4; pg. 1, lines 12-13).  Cartechini discloses a mast 3 connected to the upper unit, a rotary 51 supported on the mast, and a drilling tool 50 connected to a Kelly bar 5 of telescopic type and driven into rotation by the rotary (Fig. 4; pg. 1, lines 12-19).  Cartechini discloses  a blocking system suitable for blocking the rotation of the upper unit relative to the lower unit (Fig. 5, pg. 6, lines 23-25). 
Cartechini disclose that the blocking system comprises a cylinder 80 revolvingly mounted on a frame of the lower unit, in such a way to rotate around the axis of rotation (Y) of the upper unit, both relative to the lower unit and to the upper unit (Figs. 5, 6; pg. 6, line 26-pg. 7, line 22). Cartechini discloses that the various blocking system components can be fixed to either the upper or lower units (pg. 7, lines 4-5). Cartechini discloses a plurality of vises (Fig. 5; pg. 7, lines 23-26 -plurality of jaws of caliper 9)  and an actuator to actuate the vises (Fig. 5; pg. 8, lines 4-5). 
However, the Cartechini system differs from the instant invention and thus does not explicitly disclose that the plurality of vises are mounted on the frame of the lower unit in such a way to block the cylinder integrally with the lower unit, an actuator mounted in the upper unit to actuate a blocking pin that is engaged in a hole of a bushing of a flange that protrudes radially outwards from the cylinder in such a way to integrally block the cylinder to the upper unit. Isley discloses a blocking system 60 that comprises a cylinder revolvingly mounted on a frame of the lower unit, in such a way to rotate around the axis of rotation (Y) of the upper unit, both relative to the lower unit and to the upper unit (Fig. 1; col. 4, lines 47-49). Isley discloses a plurality of vises 61 mounted on the frame of the lower unit in such a way to block the cylinder integrally with the lower unit (Figs. 1, 5; col. 4, lines 55 67). Isley discloses an actuator mounted in the upper unit to actuate a blocking pin that is engaged in a hole of a bushing of a flange that protrudes radially outwards from the cylinder in such a way to integrally block the cylinder to the upper unit (Fig. 1; col. 5, lines 19-37). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have substituted the blocking system of Cartechini with the system taught by Isley. As both Cartechini and Isley are directed to a blocking system to prevent the rotation of the upper and lower unit, it would have been within routine skill to substitute one known blocking system with another known blocking system. Such a simple substitution would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 2: Cartechini discloses that the vises are actuated by a hydraulic actuator (col. 5, lines 1-6). 
Regarding claim 3: Cartechini discloses that the actuator of the blocking pin is a hydraulic actuator (col. 5, lines 24-27). 
Regarding claim 8: Cartechini discloses that the lower unit is a crawler undercarriage and the upper unit is a tower with a user station (Fig. 1).
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spreitzer (US 20160201394), Crawford (US 20100264694), Kubo et al. (US 7730647), Hicks (US 6241263), Woods et al. (US 5337847), Yamamoto et al. (US 5016721), Mays (US 3645343), and Tucek (US 3575222) each disclose various claimed features such as rotation between the upper and lower units and rotation blocking features. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
4/8/2022